Nicholson, O. J.,
delivered the opinion of the court.
Ed. Burke was indicted for housebreaking and larceny, and was convicted of housebreaking, and sentenced -to the penitentiary for ten years.
He insists on a neiw trial because he was net allowed to have thirty-five challenges instead of twenty-four, upon the ground that the offense o-f housebreaking being capital, he was entitled to thirty-five challenges at the time the offense *466was committed, and that- the change of the number of challenges aferwards by law [Acts 1875, ch. 75], did not affect his rights, as they existed at the time the offense was committed.
There was no error in thisr ITe had no vested right in the number of challenges allowed in the offense when committed, hut the same was subject to- the 'action, of the legislature.
We think there was no error in the. admission of evidence nor in the charge of the court, and the evidence sustains the verdict.
Judgment affirmed.